DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-12 in the reply filed on 6/14/2019 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cabello U.S. Publication 2008/0179178 A1 further in view of U.S. Publication 2014/151294 A1 Prior.
With respect to claims 1, and 10- 12, the Cabello reference discloses a passive, operatively coupled to a diagnostic system 106 and see paragraph 0044, for treatment of a waste stream disclosed in paragraph 0091 and 0085, exiting the diagnostic system, wherein the gravity-driven treatment system comprises:  a homogenizing reservoir 102 fluidly connected to the diagnostic system for receiving a radical initiator 100 and said waste stream exiting the diagnostic system 106 at a given flow rate (inherent), wherein the waste stream comprises a set of fluid components having an aqueous component containing one or more target compounds in paragraph 0091 and 0085, wherein a residence time of each fluid component in the homogenizing reservoir is sufficient for promoting an even mixing of the set of fluid components to form a homogenous target effluent at or near a first outlet of the homogenizing reservoir (implicitly implied in paragraphs such as 5 which denote mixing and sizing of the equipment implies the combination should provide sufficient mixing); (f) a radical generating reservoir 1, wherein the target effluent is routed from the first outlet of the homogenizing reservoir to the radical generating reservoir via a channel mix tube 110, (g) a radical generator (UV lamps Fig. 13) coupled to the radical generating reservoir 1, wherein the radical generator is configured to irradiate (Paragraph 00088) the target effluent while the target effluent is disposed in the radical generating reservoir, and promote advanced oxidation processes (AOPs) that breakdown said target compound, wherein the radical initiator is effective for accelerating said AOPs when the radical initiator is exposed to the radical generator, thus reducing a detectable concentration of the target compound and the target effluent becomes a treated effluent (Abstract); and (h) a first disposal unit 5 coupled to the radical generating reservoir, wherein the first disposal unit 5 receives the treated effluent exiting from a waste outlet of the radical generating reservoir. The UV Lamps 18 is an inline UV system located in reservoir 1 having multiple lamps 18 in parallel or series.  
The reference differs in that it does not disclose gravity-driven treatment system, wherein gravity facilitates flow of the target effluent from the homogenizing reservoir to the radical generating reservoir.
However the Prior reference discloses  similar system comprising: (e) a homogenizing (200) reservoir (see figure 7: at least a tubing between the introduction of peroxide 512 and the UV irradiation 514 is implicit) fluidly connected to the diagnostic 106 having sensors and meters disclosed at least in paragraph 054, system drain line for receiving a radical initiator (512) and said waste stream exiting the drain line at a given flow rate (Paragraph 54]: control the flow; [ Paragraph 127)), wherein the waste stream comprises a set of fluid components having an aqueous component containing one or more target compounds, wherein a residence time of each fluid component in the homogenizing reservoir is sufficient for promoting an even mixing of the set of fluid components to form a homogenous target effluent at or near a first outlet of the homogenizing reservoir ( the advanced oxidation system as in figure 7 implies a mixing waste/peroxide so that the radicals created by the UV photons react with the waste: see [124-1 25}); (f) a radical generating reservoir (implicit in connection with the UV source 514) "wherein the target effluent is routed from the first outlet or the wherein gravity facilitates flow of the target effluent from the homogenizing reservoir to the radical generating reservoir (( paragraph 0054]: flow by gravity); (g) a radical generator 514 coupled to the radical generating reservoir, wherein the radical generator 514 is configured to irradiate the target effluent while the target effluent is disposed in the radical generating reservoir (, and promote advanced oxidation processes (AOPs) that breakdown said target compound ([125]), wherein the radical initiator is affective for accelerating said AOPs when the radical initiator is exposed to the radical generator 514, thus reducing 2 detectable concentration of the target compound and the target effluent becomes a treated effluent ({125]); and (h) a first disposal unit 516 coupled to the radical generating reservoir, wherein the first disposal unit receives the treated effluent exiting from a waste outlet of the radical generating reservoir.
Therefore paragraphs such as 0054 disclose that such systems may be designed for gravity driven flow and thus is an obvious matter of design choice.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Cabello reference and use gravity to drive the system, since the Prior reference discloses it to be an obvious matter of design choice that would have the expected result of fluid flow. 
Claims 2-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cabello U.S. Publication 2008/0179178 A1 further in view of U.S. Publication 2014/151294 A1 Prior, further in view of U.S. Patent 5,268,104 Masoomain.
With respect to claims 2-3 and 5-8, the reference Cabello discloses a passive operatively coupled to a diagnostic system 106 and see paragraph 0044, for treatment of a waste stream disclosed in paragraph 0091 and 0085, exiting the diagnostic system, wherein the gravity-driven treatment system comprises:  a homogenizing reservoir 102 fluidly connected to the diagnostic system for receiving a radical initiator 100 and said waste stream exiting the diagnostic system 106 at a given flow rate (inherent), wherein the waste stream comprises a set of fluid components having an aqueous component containing one or more target compounds in paragraph 0091 and 0085, wherein a residence time of each fluid component in the homogenizing reservoir is sufficient for promoting an even mixing of the set of fluid components to form a homogenous target effluent at or near a first outlet of the homogenizing reservoir (implicitly implied in paragraphs such as 5 which denote mixing and sizing of the equipment implies the combination should provide sufficient mixing); (f) a radical generating reservoir 1, wherein the target effluent is routed from the first outlet of the homogenizing reservoir to the radical generating reservoir via a channel mix tube 110, (g) a radical generator (UV lamps Fig. 13) coupled to the radical generating reservoir 1, wherein the radical generator is configured to irradiate (Paragraph 00088) the target effluent while the target effluent is disposed in the radical generating reservoir, and promote advanced oxidation processes (AOPs) that breakdown said target compound, wherein the radical initiator is effective for accelerating said AOPs when the radical initiator is exposed to the radical generator, thus reducing a detectable concentration of the target compound and the target effluent becomes a treated effluent (Abstract); and (h) a first disposal unit 5 coupled to the radical generating reservoir, wherein the first disposal unit 5 receives the treated effluent exiting from a waste outlet of the radical generating reservoir. The UV Lamps 18 is an inline UV system located in reservoir 1 having multiple lamps 18 in parallel or series.  
The reference differs in that it does not disclose gravity-driven treatment system, wherein gravity facilitates flow of the target effluent from the homogenizing reservoir to the radical generating reservoir; or the treatment of oil or the oil disposal units with gravity driven flow. 
However the Prior reference discloses  similar system comprising: (e) a homogenizing (200) reservoir (see figure 7: at least a tubing between the introduction of peroxide 512 and the UV irradiation 514 is implicit) fluidly connected to the diagnostic 106 having sensors and meters disclosed at least in paragraph 054, system drain line for receiving a radical initiator (512) and said waste stream exiting the drain line at a given flow rate (Paragraph 54]: control the flow; [ Paragraph 127)), wherein the waste stream comprises a set of fluid components having an aqueous component containing one or more target compounds, wherein a residence time of each fluid component in the homogenizing reservoir is sufficient for promoting an even mixing of the set of fluid components to form a homogenous target effluent at or near a first outlet of the homogenizing reservoir ( the advanced oxidation system as in figure 7 implies a mixing waste/peroxide so that the radicals created by the UV photons react with the waste: see [124-1 25}); (f) a radical generating reservoir (implicit in connection with the UV source 514) "wherein the target effluent is routed from the first outlet or the wherein gravity facilitates flow of the target effluent from the homogenizing reservoir to the radical generating reservoir (( paragraph 0054]: flow by gravity); (g) a radical generator 514 coupled to the radical generating reservoir, wherein the radical generator 514 is configured to irradiate the target effluent while the target effluent is disposed in the radical generating reservoir (, and promote advanced oxidation processes (AOPs) that breakdown said target compound ([125]), wherein the radical initiator is affective for accelerating said AOPs when the radical initiator is exposed to the radical generator 514, thus reducing 2 detectable concentration of the target compound and the target effluent becomes a treated effluent ({125]); and (h) a first disposal unit 516 coupled to the radical generating reservoir, wherein the first disposal unit receives the treated effluent exiting from a waste outlet of the radical generating reservoir.
Therefore paragraphs such as 0054 disclose that such systems may be designed for gravity driven flow and thus is an obvious matter of design choice.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Cabello reference and use gravity to drive the system, since the Prior reference discloses it to be an obvious matter of design choice that would have the expected result of fluid flow. 
The Masoomain, discloses (Abstract and Column 4 lines 15-67) the treatment of oil containing fluid with UV and Ozone oxidation with oil disposal units filter banks 36 and 38, collection area 42 and plant wastewater treatment, to provide sufficient treatment. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Cabello in view of Prior, , references and treat oil with the system and have the disposal units gravity driven in the system, since the Prior reference discloses it to be an obvious matter of design choice that would have the expected result of fluid flow, and the Masoomain reference discloses the configuration would have the expected result of providing sufficient treatment to the oil containing fluid. 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cabello U.S. Publication in view of Prior, further in view of Wright WO 2016/6171572 A1.
With respect to claims 4 and 9, the Cabello in view of Prior reference do not expressly disclose the treatment of 3, 3-diaminobezidine.
However the Wright reference discloses the oxidation of 3, 3-diaminobezidine with ozone and a catalyst (Abstract, and pages 2, and 22).
therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Cabello in view of Prior reference and use the 3, 3-diaminobezidine for treatment, since the Wright reference discloses it would yield the expected result of oxidation of the 3, 3-diaminobezidine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774